Citation Nr: 0832697	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  03-24 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction.  

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1973.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In March 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

In June 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
afford the veteran a VA medical examination.  That action 
completed, the matter has properly been returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran's current erectile dysfunction had onset 
during service.  

2.  The veteran does not have peripheral neuropathy of the 
lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile 
dysfunction have been met.  38 U.S.C.A. §§ 1110, 1111 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  The criteria for service connection for peripheral 
neuropathy of the lower extremities have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Erectile dysfunction

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  

In cases where a disease or injury is not noted at entrance 
into service, the burden lies with the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the disease or injury preexisted the veteran's 
entrance into service and that the disease or injury was not 
aggravated by service.  See VAOPGCPREC 3-03 (July 16, 2003); 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

As to rebutting the inservice "aggravation" prong of the 
presumption of soundness, "[t]he government may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that "any increase in 
disability [was] due to the natural progress of the" 
preexisting condition."  Wagner, 370 F.3d at 1096 (citing 
38 U.S.C.A. § 1153).  

In the event that a veteran had a disease or injury that 
preexisted his entrance into service, and was not noted on 
the entrance examination but that VA cannot demonstrate by 
clear and convincing evidence did not increase in severity or 
did not do so beyond the natural progress of the condition, 
what would otherwise result in a grant of service 
aggravation, is converted into a grant of service connection.  
That is, the extent of the disability caused by the 
preexisting disorder is service connected, rather than merely 
the increase in disability that occurred during service.  Id.  

The clear and unmistakable evidentiary standard is an onerous 
one.  Laposky v. Brown, 4 Vet.App. 331, 334 (1993) (citing 
Atkins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  The Court 
has explained that clear and unmistakable evidence is 
evidence that "cannot be misinterpreted and misunderstood, 
i.e., it is undebatable."  Vanserson v. West, 12 Vet. App. 
254, 258-59 (1999) (citing definition of "clear and 
unmistakable error" in Russell v Principi, 3 Vet. App. 310, 
313-14 (en banc)).  The Board does not find such evidence.  
In the instant case, the evidence of record, including the 
evidence from a medical professional, is evidence that can be 
misinterpreted, misunderstood, and is debatable.  Hence, the 
Board will grant service connection for the entire disability 
resulting from the veteran's erectile dysfunction.  

The veteran's erectile dysfunction was not noted at entrance 
into service.  An enlistment report of medical examination, 
dated in September 1968, lists a normal clinical evaluation 
of the genito-urinary system.  There are no notations on this 
report to indicate that the veteran had erectile dysfunction 
at entrance into service.  

The first report of erectile dysfunction is found in service 
treatment notes dated December 8, 1971.  These notes document 
that the veteran sought treatment for impotence and premature 
ejaculation.  The notes stated that he "claims to have had 
difficulty with maintain and obtained an erected penis all 
his life.  He went through puberty or started at age 12."  
These notes reported that physical examination was normal and 
indicated a plan for referral to urology and then to 
psychiatry.  

A consultation sheet from that same date indicates referral 
to urology from the attending physician for a determination 
as to if there was a physical reason for the veteran's 
complaints of sexual inadequacies.  A provisional diagnosis 
is listed as impotence and premature ejaculation.  The 
consultation report from the urology department indicates 
that examination of the veteran's genito-urinary system was 
completely within normal limits.  

Treatment notes from the following day contain a plan to 
obtain a medicine consult to determine if the veteran had an 
endocrine disorder, and then to refer to psychiatry.  

The medicine consultation report, dated December 10, 1971, 
stated a plan to obtain evaluation for metabolic status.  
Nothing follows.  There are no more mentions of impotence or 
premature ejaculation in the service treatment records.  

These records provide evidence that could meet a 
preponderance evidentiary standard that the veteran's 
erectile dysfunction preexisted his entrance into service, 
but do not meet the clear and unmistakable evidentiary 
standard.  The records provided do not provide evidence that 
his erectile dysfunction was not aggravated during service.  
Indeed, one could reasonably argue that an increase in 
erectile dysfunction during service is evidenced by the 
veteran's report for treatment for this disorder some 2 and 
1/2 years after entrance into service, rather than earlier.  
There is no evidence in the service treatment records that 
the worsening was not beyond the natural progression of the 
disorder.  

The next evidence regarding the veteran's erectile 
dysfunction is found in an April 1982 letter from "H.W.", 
M.D.  Dr. H.W. reported that the veteran had "stated that he 
has had problems with erections all of his life.  During the 
past year he has had a severe problem leading to total 
impotence."  This letter also refers to the report by the 
veteran that he was evaluated in the service for the problem 
but that the evaluation was superficial.  Dr. H.W. provided 
no reason for the veteran's erectile dysfunction.  

In August 1982, "K.S." M.D. treated the veteran for his 
complaints of erectile dysfunction.  Again, the veteran 
reported that he had had problems attaining a sufficient 
erection most of his life, estimating that he had achieved a 
full erection on about ten occasions during his life.  Dr. 
K.S. recorded the veteran's report that his problem had 
steadily gotten worse in the past 2 to 3 years.  

April 1985 treatment notes from Dr. K.S. elaborate only 
somewhat on the history of the veteran's erectile 
dysfunction.  These notes state that the veteran had 
experienced persistent difficulties sustaining an erection 
most of his life.  Dr. K.S. noted the veteran's own theory of 
why he has erectile dysfunction as "When I was in fourth 
grade, I fell out of a tree and broke my arm . . . my back 
got a real curve in it . . . I think I broke my back then and 
did some damage somehow to my nerves."  [ellipses in the 
original].  

The veteran's theory of why he has erectile dysfunction is 
not competent evidence because the veteran has not 
demonstrated the requisite expertise to offer a medical 
opinion on such a complex question.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

VA treatment notes from March 2002 contain the veteran's 
report that he started having erectile dysfunction at age 18, 
during service.  While this date of onset is in contradiction 
to his report during service, this could well be interpreted 
as an indication that his erectile dysfunction worsened 
during service or began during service.  Thus, the mere 
contradiction does not constitute the clear and unmistakable 
evidence necessary to rebut the presumption of soundness.  

In his January 2003 Notice of Disagreement, the veteran 
stated that he was misquoted and misunderstood by military 
doctors regarding his erectile dysfunction.  He stated that 
he was trying to describe premature ejaculation but he did 
not know the correct medical terms.  This is evidence against 
his claim because it is evidence that he did not have the 
claimed disability during service.  However, whether or not 
the veteran knew medical terms when he reported for treatment 
in 1971 does not matter.  The medical professionals who 
treated him during service knew the proper medical terms and 
after consultation with the veteran, diagnosed impotence.  
Thus, service treatment records establish that the veteran 
had erectile dysfunction during service.  

Beginning in March 2002, VA medical records show a diagnosis 
of erectile dysfunction.  In May 2008, the veteran underwent 
a VA examination to determine whether his erectile 
dysfunction had been aggravated by his active service.  The 
examiner indicated review of the veteran's claims file and 
medical records and diagnosed erectile dysfunction of unknown 
cause.  The examiner also indicated that the date of onset 
was 1970.  This places the date of onset during the veteran's 
active service and is evidence not only in support of his 
claim, but also evidence that renders near impossible a 
finding that there is clear and unmistakable evidence that 
the veteran's erectile dysfunction preexisted his entrance 
into service.  

The examiner also indicated that the veteran's erectile 
dysfunction had gotten progressively worse.  In providing an 
opinion as to whether the veteran's erectile dysfunction was 
aggravated during service, the examiner stated "erectile 
dysfunction was less likely as not (less than 50/50 
probability) aggravated as a result of disease or injury 
sustained during service, to include exposure to Agent 
Orange.  The rationale provided was "[i]n the absence of 
diabetes there is no evidence of agent orange causing a loss 
of erectile dysfunction.  If these symptoms (ED) were present 
before exposure to agent orange is is [sic] expected that the 
progressive loss would be the same as if he was not 
exposed."

Further along in the May 2008 examination report, the 
examiner stated, in pertinent part, that the veteran's 
erectile dysfunction was not related to his service because 
erectile dysfunction "is not caused by or the result of 
agent orange exposure."  The rationale given for this 
opinion was that the erectile dysfunction is primarily a 
complication of diabetes and the veteran does not have 
diabetes and that there is no evidence to support the 
erectile dysfunction as being caused by agent orange exposure 
or routine military service.  

This opinion, with the stated rationale, is not clear and 
unmistakable evidence that the veteran's erectile dysfunction 
was not aggravated by service.  While the examiner stated 
that the veteran's erectile dysfunction was not aggravated by 
service, the examiner's rationale indicates that this opinion 
included only whether exposure to herbicide agents caused an 
increase in disability.  The examiner's opinion that erectile 
dysfunction is not related to the veteran's service is 
supported only by a rationale that he does not have diabetes.  
Finally, the examiner's statement that there was no evidence 
to support erectile dysfunction as being caused by routine 
military service certainly does not rise to the level of 
clear and unmistakable evidence that his erectile dysfunction 
was not aggravated by service.  

In short, while the record may satisfy a preponderance of the 
evidence standard that the veteran's erectile dysfunction did 
not preexist service and was not aggravated by service; the 
record does not contain clear and unmistakable evidence of 
the same.  The Board sees no reason to further develop this 
issue.  

In this regard, the Board finds the May 2008 VA opinion to 
demonstrate that now, more than 30 years after separation 
from service, it is extremely unlikely that any available 
evidence would rise to the level required to rebut the 
presumption of soundness.  Indeed, further requests for 
additional medical opinions would come close to the 
impermissible pursuit of development for the purpose of 
obtaining evidence against this claim.  See Hart v. 
Mansfield, 21 Vet. App. 505, 508 (2007; see also Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003) (indicating that the 
Board "must provide an adequate statement of reasons and 
bases for its decision to pursue further development where 
such development could reasonably be construed as obtaining 
additional evidence against an appellant's case"); 38 C.F.R. 
§ 3.304(c) (2007) (the development of evidence should not be 
undertaken when evidence present is sufficient for a service 
connection determination).  

Hence, the Board finds in favor of the veteran and grants 
service connection for erectile dysfunction.  

Peripheral neuropathy - lower extremities

Certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Additionally, VA regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service: chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus); Hodgkin's disease; chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostrate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and, soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2007).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A.  § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2007).

Service personnel records establish that the veteran service 
in the Republic of Vietnam from August 1969 to August 1970.  
Therefore, VA presumes that the veteran was exposed to 
herbicide agents during his active service.  

The claims file contains conflicting statements by medical 
professionals.  In such instances, it is within the Board's 
province to weigh the probative value of those opinions.  In 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court 
stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

Service treatment records document treatment for a skin 
condition of the veteran's ankles from 1969 through 1972.  
These records also show that the veteran experienced pain of 
his ankles due to the skin condition.  The veteran is in 
receipt of service connection for that disability.  Service 
treatment records contain no reports of any other symptoms 
involving the veteran's lower extremities.  There are no 
reports of numbness, tingling, change in sensation, or any 
mention of neurologic symptoms.  As these records appear 
complete, the lack of report of neurologic symptoms of the 
veteran's lower extremities provides evidence against his 
claim because that absence tends to show that peripheral 
neuropathy was not present during service.  

A separation report of medical examination, dated in December 
1972, indicates a normal clinical evaluation of the veteran's 
neurolgic system and his lower extremities.  In an associated 
report of medical history, the veteran endorsed that he did 
not then have nor had he ever had neuritis, foot trouble, or 
paralysis.  He did indicate that he either then had or had 
previously had cramps in his legs.  On the reverse side of 
this form, is a note that the veteran had leg cramps as a 
boy.  Thus, the report of medical examination and the report 
of medical history show that the veteran did not have 
peripheral neuropathy of his lower extremities during 
service.  

The first report of neurologic symptoms of the veteran's 
lower extremities comes in VA clinic notes from March 2002.  
This consisted of reports that he had footdrop, that his left 
leg went numb at times.  He reported that he had never had a 
nerve conduction study.  The VA clinician, Dr. "J.C.", 
stated that the veteran had 2 plus impairment, dorsiflexion 
gait, and that he lacked deep tendon reflexes in the ankles.  
Dr. J.C. opined that the veteran had peripheral neuropathy of 
undetermined etiology.  In December 2002 notes, Dr. J.C. 
stated that the veteran had agent orange syndrome with 
erectile dysfunction, peripheral neuropathy, PTSD, and 
chloracne of the left ankle.  

In February 2003, the veteran underwent  nerve conduction 
studies of his lower lower extremities to rule out peripheral 
neuropathy.  All results were within normal limits, providing 
evidence against this claim.  Notes after February 2003 do 
not list any assessment of peripheral neuropathy of his lower 
extremities.  In November 2006, the veteran complained of 
numbness of his hands, feet and legs, but there was no 
finding of peripheral neuropathy.  The diagnostic evidence 
showing that the veteran is neurologically normal as to his 
lower extremities is evidence against his claim.  

In May 2008, the veteran underwent a VA examination regarding 
his claimed peripheral neuropathy.  Electromyography studies 
of his lower extremities were conducted. The examiner stated 
that there was no electrodiagnostic evidence of peripheral 
neuropathy or radiculopathy.  The veteran had 2 plus reflexes 
at the both ankles and knees, and normal Babinski reflex.  
There was no muscle atrophy, abnormal muscle tone or bulk, or 
tremors, tics or other abnormal movements.  The veteran did 
have an abnormal gait.  The examiner left blank the area 
under a heading for DIAGNOSIS.  The most reasonable 
explanation for leaving the area blank is that, given that 
diagnostic testing was normal, there was no diagnosis.  

Somewhat oddly, in another section of the report, the 
examiner stated that peripheral neuropathy was a complication 
of diabetes and the veteran did not have diabetes and that 
there was nothing to support that peripheral neuropathy was 
caused by Agent Orange exposure or routine military service.  

The Board takes this statement as evidence that, even if the 
veteran currently had peripheral neuropathy, the disease 
would not be the result of exposure to Agent Orange during 
service.  

Thus, the only evidence favorable to the veteran's claim 
consists of his subjective reports of symptoms and the 
treatment record notes by Dr. J.C.  The Board finds that the 
completely normal diagnostic tests from February 2003, the 
absence of another diagnosis of peripheral neuropathy after 
February 2003, the results and findings of the May 2008 VA 
examination - including the lack of diagnosis of peripheral 
neuropathy, outweigh the 2002 reports of Dr. J.C and the 
veteran's subjective reports.  Dr. J.C. did not have the 
benefit of the diagnostic test results when he made his 
statements.  Therefore, the latter reports were based on a 
firmer foundation.  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  To be present as a current disability, 
the claimed condition must be present at the time of the 
claim for benefits, as opposed to sometime in the distant 
past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves.  See McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007).

In the instant case, the preponderance of the evidence is 
against a finding that the veteran has ever had peripheral 
neuropathy of the lower extremities.  For this reason, the 
veteran's claim must be denied.  

Furthermore, the Board finds that even if the veteran did 
currently have peripheral neuropathy of his lower 
extremities, his claim would remain denied due to a lack of 
nexus to service.  In weighing Dr. J.C.'s statement of 
"agent orange syndrome" in the treatment records against 
the statements of the May 2008 medical examiner, the Board 
finds the examiner's statements more probative.  In that 
regard, Dr. J.C.'s statement indicates that he is less 
familiar with the basis for finding that a condition is 
related to exposure to Agent Orange than is the May 2008 
examiner.  As explained above, individual diseases have been 
found to be associated with exposure to Agent Orange.  
"agent orange syndrome" is not a recognized condition or 
disability.  

Also of note is Dr. J.C.'s reference to PTSD with regard to 
"agent orange syndrome."  Exposure to an herbicide agent 
during service could hardly be considered a stressor; one of 
the requirements for a diagnosis of PTSD.  See 38 C.F.R. 
§ 3.304(f) (2007).  This is evidence that Dr. J.C.'s 
statement regarding "agent orange syndrome" was, at best, 
an offhand comment into which went little thought.  

Because the preponderance of the evidence shows that the 
veteran does not have peripheral neuropathy of the lower 
extremities, his claim for service connection must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in June 2002, July 2007, and May 
2008.  The June 2002 letter was sent to the veteran prior to 
the initial RO decision in this matter.  That letter informed 
the veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  

The duty to notify with regard to how VA assigns effective 
dates and disability ratings was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the letters 
sent to the veteran in July 2007 and May 2008.  Those letters 
fully addressed all three notice elements, including with 
regard to assignment of disability ratings and effective 
dates.  The letters informed the veteran of what evidence was 
required to substantiate the claims and of the veteran's and 
VA's respective duties for obtaining evidence.  Although 
those notice letters were not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way the 
Supplemental Statement of the Case issued in June 2008, after 
the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and evidence from "K.S.", M.D, and "K.C.", M.D.  A 
hearing before the undersigned Veterans Law Judge provided an 
opportunity for the veteran to set forth his contentions.  
The veteran was afforded a VA medical examination in May 
2008.  

The veteran has identified other evidence relevant to his 
claim for service connection for erectile dysfunction that 
has not been obtained.  In all instances VA properly acted in 
its duty to assist the veteran in obtaining the evidence; the 
evidence was simply not available.  Regardless, the Board is 
granting the veteran's claim for service connection for 
erectile dysfunction and none of the evidence identified was 
for treatment within many years of when the veteran filed his 
claim in April 2002.  Therefore, no further assistance is 
required as to that claim.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence relevant to his claim for 
service connection for peripheral neuropathy of the lower 
extremities that is necessary for a fair adjudication of that 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Service connection is granted for erectile dysfunction.  

The appeal is denied as to the issue of service connection 
for peripheral neuropathy of the lower extremities.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


